Exhibit 10.54

This document constitutes part of a prospectus covering securities that have
been registered

under the Securities Act of 1933.

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT, dated as of [—], between Lazard Ltd, a Bermuda exempted company
(the “Company”), on behalf of its applicable Affiliate (as defined under the
definitional rules of Section 1(a) below), and [—] (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived here from, the parties hereto agree as follows:

1. Grant and Vesting of Restricted Stock.

(a) Subject to the provisions of this Agreement and to the provisions of the
Company’s 2008 Incentive Compensation Plan (the “Plan”) (all capitalized terms
used herein, to the extent not defined, shall have the meaning set forth in the
Plan), the Company, on behalf of its applicable Affiliate, shall grant to the
Employee, as of [—] (the “Grant Date”), [—] shares of Lazard Ltd Class A Common
Stock (“Shares”) that shall be subject to certain transfer restrictions,
forfeiture provisions and other terms and conditions specified herein and in the
Plan (the “Restricted Stock”).

(b) Subject to the terms and conditions of this Agreement and to the provisions
of the Plan, the Restricted Stock shall vest and no longer be subject to any
restriction (such period during which restrictions apply to the Restricted Stock
is the “Restriction Period”) on [—] (the “Vesting Date”).

(c) In the event that the Employee incurs a Termination of Employment during the
Restriction Period for any reason not set forth in Section 1(d), all Restricted
Stock shall be forfeited by the Employee effective immediately upon such
Termination of Employment

(d)(i) In the event that the Employee incurs a Termination of Employment during
the Restriction Period due to the Employee’s Disability or due to a Termination
of Employment by the Company other than for Cause (each, a “Qualifying
Termination”), subject to Section 1(e), all Restricted Stock shall remain
outstanding and continue to vest on the Vesting Date.

(ii) In the event that the Employee incurs a Termination of Employment during
the Restriction Period due to the Employee’s death or, subject to Section 1(e),
dies during the Restriction Period subsequent to a Termination of Employment
described in the preceding sentence, all Restricted Stock shall immediately
vest.

(e) In the event that the Employee violates any of the provisions of Appendix A,
which is incorporated herein by reference, all outstanding Restricted Stock
shall be forfeited and canceled.



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, in the event of a Change in Control, all
outstanding Restricted Stock shall automatically vest as of the date of such
Change in Control.

2. Delivery of Restricted Stock.

The Restricted Stock shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates. Any certificate or book entry credit issued or entered in respect
of the Restricted Stock shall be registered in the name of the Employee and
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Stock, substantially in the following
form:

“The transferability of this certificate and the shares of stock represented
hereby is subject to the terms and conditions (including forfeiture) of the
Lazard Ltd 2008 Incentive Compensation Plan and an Award Agreement, as well as
the terms and conditions of applicable law. Copies of such Plan and Agreement
are on file at the offices of Lazard Ltd.”

The Committee is likely to require that the certificates or book entry credits
evidencing title of such Restricted Stock be held in custody by the Company
until the restrictions thereon shall have lapsed and that, as a condition of
receiving the Restricted Stock, the Employee shall have delivered to the Company
a stock power, endorsed in blank, relating to such Restricted Stock. If and when
the Vesting Date occurs with respect to the Restricted Stock, or the Restricted
Stock otherwise becomes vested in accordance with Section 1(d)(ii) or 1(f),
provided that the Restricted Stock has not been forfeited pursuant to
Section 1(c) or 1(e), the legend set forth above shall be removed from the
certificates or book entry credits evidencing such Shares. Notwithstanding the
foregoing, the Company shall be entitled to hold the Restricted Stock until the
Company shall have received from the Employee a duly executed Form W-9 or W-8,
as applicable.

3. Nontransferability of the Restricted Stock.

Except as set forth in Sections 1(d)(ii) and 1(f) above, all Restricted Stock
shall remain subject to the restrictions set forth in this Agreement, including
the forfeiture provisions set forth in Sections 1(c) and 1(e), until the Vesting
Date. Prior to the Vesting Date, the Restricted Stock shall not be transferable
by the Employee, and neither the Employee nor its creditors shall have the right
to subject the Restricted Stock to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, hedge, exchange, attachment or garnishment or
any similar transaction.

4. Dividend Equivalents; Voting Rights.

If the Company declares and pays ordinary quarterly cash dividends on Shares
during the Restriction Period, the Employee shall be credited with cash, which
shall be held by the Company or an escrow agent that is designated by the
Company and shall vest concurrently with the underlying Restricted Stock (it
being understood that the provisions of this sentence shall not apply to any
extraordinary dividends or distributions). The Employee shall have, with respect
to the Restricted Stock, the same right to vote the Shares as a shareholder of
Shares.

 

-2-



--------------------------------------------------------------------------------

5. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of Shares received by an Employee in
connection with the Restricted Stock, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

6. Section 83(b) Election.

The Employee agrees that the Employee will make an election to be taxed
immediately on the value of the Restricted Stock (calculated without regard to
the restrictions) on the Grant Date. In order to do so, the Employee must file
an election with the Internal Revenue Service pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), and the applicable
Treasury Regulations thereunder with respect to the Restricted Stock within 30
days following the Grant Date. The Employee agrees that any such Section 83(b)
election will apply to all Restricted Stock that the Employee receives pursuant
to this Agreement. The Employee further agrees that the Employee will provide a
copy of such Section 83(b) election to the Company not later than ten (10) days
after filing the election with the Internal Revenue Service or other
governmental authority. The Company has made no recommendation to the Employee
with respect to the advisability of making the Section 83(b) election. The
Employee acknowledges that it is the Employee’s sole responsibility to seek
advice regarding Section 83(b) of the Code and to determine the effect of making
such election. Notwithstanding any provision of this Agreement to the contrary,
in no event shall the Company allow the Employee to sell any portion of the
Restricted Stock in order to enable the Employee to pay any taxes that the
Employee is required to pay as a result of making a Section 83(b) election.

7. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
employment by the Company or any of its Affiliates or interfere in any way with
the right of the Company or any such Affiliates to terminate the Employee’s
employment at any time.

8. Laws Applicable to Construction; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws which could cause the application of the law of
any jurisdiction other than the State of New York. In addition to the terms and
conditions set forth in this Agreement and Appendix A, the Restricted Stock is
subject to the terms and conditions of the Plan, which is hereby incorporated by
reference. By signing this Agreement, the Employee agrees to and is bound by the
Plan and the restrictive covenants set forth in Appendix A.

(b) Any controversy or claim between the Employee and the Company or its
Affiliates arising out of or relating to or concerning the provisions of this
Agreement or the Plan

 

-3-



--------------------------------------------------------------------------------

shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the Financial Industry Regulatory
Authority (“FINRA”) or, if FINRA declines to arbitrate the matter, the American
Arbitration Association (the “AAA”) in accordance with the commercial
arbitration rules of the AAA.

(c) The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement or the Plan that is not otherwise required to be arbitrated or
resolved in accordance with the provisions of Section 8(b). This includes any
suit, action or proceeding to compel arbitration or to enforce an arbitration
award. The Employee and the Company acknowledge that the forum designated by
this Section 8(c) has a reasonable relation to this Agreement, and to the
Employee’s relationship to the Company. Notwithstanding the foregoing, nothing
herein shall preclude the Company or the Employee from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Sections 8(a), 8(b), or this Section 8(c). The agreement of the Employee and the
Company as to forum is independent of the law that may be applied in the action,
and the Employee and the Company agree to such forum even if the forum may under
applicable law choose to apply non-forum law. The Employee and the Company
hereby waive, to the fullest extent permitted by applicable law, any objection
which the Employee or the Company now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in this Section 8(c). The Employee and the Company
undertake not to commence any action arising out of or relating to or concerning
this Agreement in any forum other than a forum described in this Section 8(c),
or, to the extent applicable, Section 8(b). The Employee and the Company agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Employee and the Company.

9. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

10. Amendment.

Any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Employee with respect to the Restricted Stock shall
require an instrument in writing to be signed by both parties hereto, except
such a modification, amendment or waiver made to cause the Plan or the
Restricted Stock to comply with applicable law, tax rules, stock exchange rules
or accounting rules and which is made to similarly situated employees. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

 

-4-



--------------------------------------------------------------------------------

11. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

12. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.

 

LAZARD LTD

By:  

 

Name:   Title:    

 

  NAME OF EMPLOYEE

 

-5-



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

The Employee acknowledges that the grant of the Restricted Stock pursuant to the
Restricted Stock Agreement (the “Agreement”) confers a substantial benefit upon
the Employee, and agrees to the following covenants, which are designed, among
other things, to protect the interests of the Company and its Affiliates
(collectively, the “Firm”) in confidential and proprietary information, trade
secrets, customer and employee relationships, orderly transition of
responsibilities, and other legitimate business interests. The Employee
acknowledges that, pursuant to Section 1(e) of the Agreement, all outstanding
Restricted Stock will be forfeited upon a violation by the Employee of the
following covenants:

(a) Confidential Information. The Employee shall not at any time (whether prior
to or following the Employee’s Termination of Employment) disclose or use for
the Employee’s own benefit or purposes or the benefit or purposes of any other
person, corporation or other business organization or entity, other than the
Firm, any trade secrets, information, data, or other confidential or proprietary
information relating to the customers, developments, programs, plans or business
and affairs of the Firm, provided that the foregoing shall not apply to
information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
covenant or as required pursuant to an order of a court, governmental agency or
other authorized tribunal (provided that the Employee shall provide the Firm
prior written notice of any such required disclosure). The Employee agrees that
upon the Employee’s Termination of Employment, the Employee or, in the event of
the Employee’s death, the Employee’s heirs or estate at the request of the Firm,
shall return to the Firm immediately all books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Firm. Without limiting the foregoing, the existence of,
and any information concerning, any dispute between the Employee and the Firm
shall be subject to the terms of this Paragraph (a), except that the Employee
may disclose information concerning such dispute to the arbitrator or court that
is considering such dispute, and to the Employee’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information).

(b) Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until the later of
(i) three months after the Employee’s date of Termination of Employment for any
reason other than a termination by the Firm without Cause or (ii) one month
after the date of the Employee’s Termination of Employment by the Firm without
Cause (in either case, the date of any such Termination of Employment, the “Date
of Termination,” and such period, the “Noncompete Restriction Period”), the
Employee shall not, directly or indirectly, on the

 

A-1



--------------------------------------------------------------------------------

Employee’s behalf or on behalf of any other person, firm, corporation,
association or other entity, as an employee, director, advisor, partner,
consultant or otherwise, provide services or perform activities for, or acquire
or maintain any ownership interest in, a “Competitive Enterprise.” For purposes
of this Appendix, “Competitive Enterprise” shall mean a business (or business
unit) that (x) engages in any activity or (y) owns or controls a significant
interest in any entity that engages in any activity, that in either case,
competes anywhere with any activity that is similar to an activity in which the
Firm is engaged up to and including the Employee’s Date of Termination.
Notwithstanding anything in this Appendix, the Employee shall not be considered
to be in violation of this Appendix solely by reason of owning, directly or
indirectly, any stock or other securities of a Competitive Enterprise (or
comparable interest, including a voting or profit participation interest, in any
such Competitive Enterprise) if the Employee’s interest does not exceed 5% of
the outstanding capital stock of such Competitive Enterprise (or comparable
interest, including a voting or profit participation interest, in such
Competitive Enterprise). The Employee acknowledges that the Firm is engaged in
business throughout the world. Accordingly, and in view of the nature of the
Employee’s position and responsibilities, the Employee agrees that the
provisions of this Paragraph (b) shall be applicable to each jurisdiction,
foreign country, state, possession or territory in which the Firm may be engaged
in business while the Employee is providing services to the Firm.

(c) Nonsolicitation of Clients. The Employee hereby agrees that during the
Noncompete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of this Appendix, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm to whom the Employee provided
services, or for whom the Employee transacted business, or whose identity became
known to the Employee in connection with the Employee’s relationship with or
employment by the Firm, whether or not the Firm has been engaged by such Client
pursuant to a written agreement; provided that an entity which is not a client
of the Firm shall be considered a “prospective client” for purposes of this
sentence only if the Firm made a presentation or written proposal to such entity
during the 12-month period preceding the Date of Termination or was preparing to
make such a presentation or proposal at the time of the Date of Termination.

(d) No Hire of Employees. The Employee hereby agrees that while employed by the
Firm and thereafter until six months after the date of the Termination of
Employment for any reason (the “No Hire Restriction Period”), the Employee shall
not, directly or indirectly, for himself or on behalf of any third party at any
time in any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above (including, without limitation, managing directors),
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

 

A-2



--------------------------------------------------------------------------------

(e) Nondisparagement. The Employee shall not at any time (whether prior to or
following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse, domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

(f) Notice of Termination Required. The Employee agrees to provide three months’
written notice to the Firm prior to the Employee’s Termination of Employment.
The Employee hereby agrees that, if, during the three-month period after the
Employee has provided notice of termination to the Firm or prior thereto, the
Employee enters (or has entered into) a written agreement to provide services or
perform activities for a Competitive Enterprise that would violate Paragraph
(b) if performed during the Noncompete Restriction Period, such action shall be
deemed a violation of this Paragraph (f).

(g) Covenants Generally. The Employee’s covenants as set forth in this Appendix
are referred to herein as the “Covenants.” If any of the Covenants is finally
held to be invalid, illegal or unenforceable (whether in whole or in part), such
Covenant shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining such Covenants
shall not be affected thereby; provided, however, that if any of such Covenants
is finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Employee hereby agrees that prior to accepting employment with
any other person or entity during his period of service with the Firm or during
the Noncompete Restriction Period or the No Hire Restriction Period, the
Employee shall provide such prospective employer with written notice of the
provisions of this Appendix, with a copy of such notice delivered no later than
the date of the Employee’s commencement of such employment with such prospective
employer, to the General Counsel of the Company. The Employee acknowledges and
agrees that the terms of the Covenants: (i) are reasonable in light of all of
the circumstances, (ii) are sufficiently limited to protect the legitimate
interests of the Firm, (iii) impose no undue hardship on the Employee and
(iv) are not injurious to the public. The Employee acknowledges and agrees that
the Employee’s breach of the Covenants will cause the Firm irreparable harm,
which cannot be adequately compensated by money damages. The Employee further
acknowledges that the Covenants and notice period requirements set forth herein
shall operate independently of, and not instead of, any other restrictive
covenants or notice period requirements to which the Employee is subject
pursuant to other plans and agreements involving the Firm.

 

A-3